DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2020 and 10/01/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electrical traction machine” (admitted by the specification) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (2012/0308858).
	Hermann et al. in figures 1-21, disclose a battery pack enclosure for a motor vehicle comprising a vehicle body, an electrical traction machine (not show), and at least one energy accumulator designed as traction battery (disclose in para. 0038, but not show in the drawing) for temporarily storing electrical energy for operating the traction machine, wherein the vehicle body 
 	Regarding claim 12, Hermann et al. disclose the vehicle body having a vehicle body component which delimits a battery receptacle space for accommodating the traction battery and is provided with the fire protection coating on its side facing toward the battery receptacle space (the protection is on interior surface para. 0037).  
 	Regarding claim 13, Hermann et al. in para. 0040, disclose the vehicle body component has the fire protection coating on its side facing away from the battery receptacle space.  
 	Regarding claim 14, Hermann et al. disclose the vehicle body component, which is a floor panel of the motor vehicle (vehicle passenger compartment should have a floor panel).  
 	Regarding claim 15, Hermann et al. disclose the battery receptacle space, which is designed to be weatherproof (with sealing gasket between an upper housing 307 and a lower housing 305 should be considered weatherproof).  
 	Regarding claim 16, Hermann et al. disclose the battery housing having the fire protection coating on its outside.  
 	Regarding claim 17, Hermann et al. disclose the fire protection coating having ammonium polyphosphate, polyurethane, and/or sodium silicate (intumescent material with passive fire protection comprises ammonium polyphosphate, polyurethane and sodium silicate).  

 	Regarding claim 19, Hermann et al. disclose the fire-protection coating, which is a multiple coating, which has multiple fire protection layers (para. 0046 increasing the thickness of the fire protection coating).  
 	Regarding claim 20, Hermann et al. disclose the fire protection coating, which is designed as an acoustic insulation layer (sound proof, which can be considered acoustic insulation layer).  
 	Regarding claim 21, Hermann et al. disclose the vehicle body component having the fire protection coating on its side facing away from the battery receptacle space (the fire protection layer coating on both sides of the housing).  
 	Regarding claims 22-23, Hermann et al. disclose the vehicle body component, which is a floor panel of the motor vehicle (the passenger compartment has a floor panel).  
 	Regarding claims 24-26, Hermann et al. disclose the battery receptacle space, which is designed to the weatherproof (the battery housing is protect by a fire protection coating, which can be considered a weatherproof).  
 	Regarding claims 27-30, Hermann et al. disclose the battery housing having the fire protection coating on its outside (the battery housing is coated with a fire protected material on both sides of the housing).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618